Citation Nr: 1412530	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-29 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for an acquired psychiatric disorder, and if so, whether service connection may be granted for an acquired psychiatric disorder claimed as anxiety.

2. Whether new and material evidence has been received to reopen a claim for service connection for a right hip disability and if so, whether service connection may be granted for a right hip disability.

3. Entitlement to service connection for a left hip disability.

4. Entitlement to a temporary total disability rating for the purpose of convalescence under 38 C.F.R. § 4.30 due to surgery performed in January 2009.

5. Entitlement to an increased rating for bilateral fibrocystic breast disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions rendered in September 2009, March 2011, and September 2012, by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at an April 2013 hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is associated with the claims file.

The Veteran's claim for an acquired psychiatric disorder, claimed as anxiety has been re-characterized because a claim for service connection for mental disorder characterized as depression was previously denied in a June 1998 Board decision. 

Similarly, while the right and left hip claims have previously been characterized as a claim for service connection for a bilateral hip disability, as will be discussed below, a claim for service connection for a disability of the right lower extremity was also previously denied in a June 1998 Board decision.  

Therefore, new and material evidence is required to reopen the Veteran's claims as it relates to her right hip and mental disorder. See 38 C.F.R. § 3.156(a) (2013). See Velez v. Shinseki, 23 Vet. App. 199 (2009) (In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based on distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously adjudicated matter).

While the RO addressed the claim for service connection for anxiety and bilateral hip disability on the merits in the September 2009 and March 2011 rating decisions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection. That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis. See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

The issue of whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability, and the hip disorder issues are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. On January 19, 2009, the Veteran underwent a left breast duct excision at Truman Medical Center in Kansas City, Missouri.

2. The Veteran's surgical procedure did not result in severe postoperative residuals or otherwise necessitated convalescence for one month or more.

3. The Veteran's bilateral fibrocystic breast disease is currently manifested by pain and one surgical scar on her left breast.


CONCLUSIONS OF LAW

1. The criteria for a temporary total disability rating for the purpose of convalescence have not been met. 38 U.S.C.A. §§ 1155, 1156 (West 2002); 38 C.F.R. § § 4.29, 4.30 (2013).

2. The criteria for an increased rating in excess of 10-percent for bilateral fibrocystic breast disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.116 Diagnostic Codes (DC) 7626, 7628, 7803, 7804, 7805 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The RO VA advised the Veteran in March 2009 and February 2012 of information as to the evidence required to substantiate her bilateral fibrocystic breast disease and temporary total disability claims, and of the division of responsibilities between VA and a claimant in developing an appeal. The letters also explained the type of information and evidence needed to establish a disability rating and effective date.  

The Veteran asserts that her service-connected bilateral fibrocystic breast disease has worsened since her last VA examination. In general, for the need for a VA examination to arise, a claimant would only need submit her competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation. See Proscelle v. Derwinski, 2 Vet. App. 629 (1992). An appropriate VA examination was conducted in June 2009. VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

VA has made reasonable efforts to obtain relevant records identified by the Veteran. In February 2012, the RO informed the Veteran that it did not have records from Truman Medical Center regarding her breast surgery and requested the Veteran complete and return VA form 41-4142 or send any records in her possession. The Veteran responded that all the medical records regarding her surgery are located at the VA Medical Center (VAMC) in Memphis, Tennessee. 

Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA examination reports, VA medical treatment records, and the Veteran's statements. The Board has carefully reviewed such documents and concludes that no available outstanding evidence has been identified. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. VA has provided the Veteran with the opportunity to submit evidence and argument in support of her claim. The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159.

Analysis

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson. 38 C.F.R. § 3.159. Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1).


Temporary Total Disability Rating

Service connection is in effect for bilateral fibrocystic breast disease. She asserts her activities were restricted due to a left breast excision surgery performed at Truman Medical Center in Kansas City, Missouri on January 19, 2009. The Veteran states that a VA medical doctor at the VAMC Memphis required her to wear a band around her breast and come in for follow-up visits for approximately three months after her surgery. Although the Veteran did have surgery on her left breast, the preponderance of the evidence is against a finding that her surgery required at least one month of convalescence or resulted in any post-operative residuals. The preponderance of the evidence is therefore against the claim, and the appeal will be denied.   

Temporary total disability ratings are to be assigned under 38 C.F.R. § 4.30  if treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity of house confinement, continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

VA medical treatment records show the Veteran had been receiving treatment for her breast disease and associated symptoms in Memphis, Tennessee and Kansas City, Missouri.  In September 2008, the Veteran reported discharge from her left nipple at the VAMC in Kansas City, Missouri. The Veteran reported to the emergency room at the VAMC Kansas City in November 2008 complaining of pain, itching, and a bloody discharge in her left breast. VA medical treatment records show a physician at the VAMC Memphis, recommended the Veteran have a biopsy of her left breast in November 2008 following findings of a suspicious abnormality. 

A treatment record from the VAMC Kansas City dated January 21, 2009 noted "surgery on lt breast Monday removing growth and tissue with bx at Truman. Was to take gauze off on Wed and shower. Blood was coming from nipple. Bright red. Today there is no sigh of infection or bleeding. She had paper towel over breast under binder and it had 2 pinpoint spots of blood. I was not able to express any blood from nipple with gentile pressure. I rec. she keep area clean with showering. I sent drsg home in case of bleeding.  Steri strips are in place and I told her to call her surgeon at Truman to let him know. I told her it may have been a pocket of blood from surgery." A medical record from the VAMC Kansas City dated January 27, 2009 states, "here for f/u from her last week's breast biopsy. She is ok otherwise, still getting all her meds from Memphis...dc from this clinic, she has moved to Memphis." 

On February 6, 2009 Dr. J.N. at the VAMC Memphis noted, "49 year old female returns to clinic after several attempts to contact her for breast bx. Pt states she had procedure done in Kansas City, MO. S/p 3 wks ago, breast biopsy. Open area to nipple, granulation tissue present. Daily wound care. See again in 2 wks." On March 6, 2009 Dr. N.H. noted, "49 y/o AAF 8 wks s/p L breast bx performed in Kansas City, MO Truman Medical Center. Pathology report reveals benign disease in excised segment. Exam reveals minimal scarring around excision site. Due for mmg later on this year. RTC 2 mths for re-exam." 

On May 22, 2009 a record from the VAMC Memphis noted, "49 y/o AAF 5 wks s/p L breast bx performed in Kansas City, MO Truman Medical Center. Biopsy showed benign intraductal papilloma in left breast. Patient has recently been experiencing brief episodes of sharp, shooting pain in the left breast. No longer has bloody discharge. On exam, excision site had healed well with minimal scarring."  

The Board has considered the Veteran's assertion that she is entitled to a total temporary disability rating based on convalescence; however, her lay statement regarding the required recovery time lacks probative value. The record does not show the Veteran has the training and expertise to provide clinical findings regarding the nature and extent of the required recovery time for her surgery. During her hearing the Veteran stated she was not employed at the time of her surgery, thus there is no record the Veteran's surgery required her to take time off from work. 

There is no probative evidence of record that the surgical procedure necessitated at least one month of recovery or left severe post-operative residuals required to award a temporary total disability rating for the purpose of convalescence. The claim for temporary total disability rating benefits based on convalescence must be denied. 

Increased Rating

The Veteran maintains that her service-connected disability of bilateral fibrocystic breast disease is more severe than what is reflected by the currently assigned disability rating.  She is assigned a 10 percent evaluation under 38 C.F.R. § Part 4, Diagnostic Codes 7628-7804, for benign neoplasms of the breast. The preponderance of the evidence is against the claim and the appeal will be denied.

Disability evaluations are based upon the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155. The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in the disability rating is at issue, as is the case here, the present level of the Veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

38 C.F.R. § Part 4, Diagnostic Codes 7628-7804, for benign neoplasms of the breast is rated according to impairment in function of the system in question or in combination with Diagnostic Code 7805 for the rating of scarring of the skin.  Because it is difficult to determine, using the Schedule for Rating Disabilities, exactly what limitation in function of the breast is caused by fibrocystic breast disease, the Board applied Diagnostic Code 7804, which, allows for a 10 percent evaluation for a superficial scar, tender and painful on objective demonstration. A 20 percent evaluation under code 7804 is warranted when three or four scars that are unstable or painful are present. A 30 percent evaluation under that code is warranted when five or more scars are unstable or painful.  

38 C.F.R. § Part 4, Diagnostic Code 7626 is the applicable code for rating disabilities due to breast surgery. A 30 percent evaluation under that code would be warranted when at least one breast had undergone a simple mastectomy or wide local excision with significant alteration of size or form. Simple (or total) mastectomy means removal of all of the breast tissue, nipple, and a small portion of the overlying skin, but lymph nodes and muscles are left intact. Wide local excision (including partial mastectomy, lumpectomy, tylectomy, segmentectomy, and quadrantectomy) means removal of a portion of the breast tissue. Diagnostic Code 7626. 

As stated above, the Veteran began to complain about a bloody discharge from her left breast in September 2008. The Veteran had surgery on her left breast in January 2009. However, follow-up medical treatment records show the Veteran's breast healed with minimal scarring. A medical record from the VAMC Memphis notes the Veteran had a normal mammogram on October 7, 2009.

The Veteran was afforded a VA medical examination of her breasts in June 2009. Following a review of the Veteran's claims file and a physical examination, the examiner noted the Veteran had a well-healed scar under her left nipple area, was very tender around the scar in the entire left breast, and was tender around the right breast. The VA examiner's competent and credible opinion is afforded high probative value because it was based upon the Veteran's stated history and a physical examination of her breasts. 

The Veteran is competent and credible to report pain and tenderness in her breasts. "Lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). The VA medical examiner opined that the Veteran had tender and painful breasts. However, the Veteran's statements are afforded low probative value because an increase in pain and tenderness in the breasts is insufficient for an increased rating. 

The Veteran has not raised, and the evidence does not suggest that referral for extraschedular evaluations are warranted. The Veteran's symptoms are addressed by the rating criteria discussed above. Such a referral is appropriate where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94   (1996). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. 
§ 3.321(b)(1) ; Thun, 22 Vet. App. at 116. 

In this case, the schedular evaluations are adequate. Evaluations in excess of those assigned are provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflect that those manifestations are not present in this case. Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability. 

The Veteran does not have three or more painful scars, nor has the Veteran undergone a simple mastectomy or wide local excision of her breasts. Thus, an increased rating for her bilateral fibrocystic breast disease is not warranted. 


ORDER

Entitlement to a temporary total disability rating for the purpose of convalescence is denied.

Entitlement to an increased rating for bilateral fibrocystic breast disease is denied. 




REMAND

As to the claimed mental disorder, during a video conference before the undersigned VLJ on April 13, 2013, the Veteran testified that her psychiatric disorder was caused by harassment suffered in the military from a sergeant at Fort Hood, Texas. Service treatment records from Fort Hood refer to a visit with a social worker in 1985 and note that records related to the social worker visit were recorded in a separate file. As these missing records may constitute new and material evidence, the Board is unable to determine whether the Veteran's claim for service connection for an acquired psychiatric disorder claimed as anxiety may be reopened at this time. 

As to her claimed hip disorders, the Veteran has submitted statements from two individuals who were apparently co-trainees during her basic training. The Veteran has not waived initial consideration by the RO of this newly-submitted evidence. A governing regulation provides that when pertinent evidence is submitted by an appellant without a waiver of RO consideration it must be referred to the RO for review and preparation of a supplemental statement of the case (SSOC). 38 C.F.R. 
§ 20.1304 .  

Accordingly, the case is REMANDED for the following action:

1.  Request all available service treatment records from Fort Hood, Texas that may be held by NPRC. Specifically, request any and all records of the Veteran's visit with a social worker on or around May 20, 1985. If the records are unavailable, the RO/AMC must document the unavailability within the claims file and advise the Veteran so that she can submit any copies of such documents in her possession.

2. After undertaking any additional action deemed necessary, the RO/AMC must readjudicate the claims, in light of all additional evidence received. In particular, the RO/AMC should consider whether new and material evidence has been received to reopen the claim of service connection for a mental disorder. The RO/AMC should also consider the newly-submitted statements in readjudicating the Veteran's bilateral hip disorder claims. 

If the benefits sought on appeal are not granted, the Veteran and her representative must be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


